DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the control unit is adapted and set up for executing an algorithm function” as described in claims and absent from the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the control unit adapted and set up for executing an algorithm function”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 is rejected due to the phrase “setting/identifying” since it is unclear if the term is with respect to an either-or, or with respect to a both, i.e. setting and identifying.
With respect to claim 10 and the limitation “the control unit is adapted and set up for executing an algorithm function”, The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.  In the instant case the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.  For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “an algorithm function” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer, some undefined component of a computer system (e.g., “access 
In the instant case the specification is silent to the required “algorithm function”, the illustrated black boxes of figure 2 and thus the claims are rejected since the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “executing an algorithm function” without providing detail about the means to accomplish a specific software function or the algorithm itself, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

Claims 10-14 are rejected under 35 U.S.C. 112, sixth paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
With respect to claim 10, because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However the phrase “the control unit is adapted and set up for executing an algorithm function” in claim 10 is rejected as the specification does not provide structural limitations.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, as MPEP 2181 II states that 35 U.S.C. 112, sixth paragraph states for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted).  Accordingly, the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “the control unit is adapted and set up for executing an algorithm function” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  A claim limitation expressed in means-plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sager (20120294992).
Sager teaches a steam cooking oven (par. 0002) with at least one steam cooking function suitable for performing one or more cooking processes (par. 0002), the cooking oven comprising: at least one control unit for controlling the at least one cooking process (par. 0025), the control unit being adapted for receiving a manual user setting for one or more than one primary cooking parameter(s) for cooking food items with the cooking oven (par. 0026), the primary cooking parameter(s) being selected from among steam cooking temperature (par. 0028 combo oven; par. 0026), steam cooking temperature range, cooking time (par. 0035), and one or more than one food-related cooking parameter(s) (par. 0026; humidty) and for automatically, without further user input setting or adjusting one or more than one secondary cooking parameter(s) (par. 0026; default humidity defined temp.) different from the received one or more primary cooking parameter(s) for the cooking process on the basis of the received manual user setting (par. 0026), an electronic database comprising a lookup table (par. 0026), implemented within and/or electronically accessible by the control unit (par. 0026), wherein the electronic database includes a plurality of datasets (par. 0026; defined humidity), each dataset comprising at least one mapping between a primary cooking parameter on the one hand (par. 0026 temperature set by user) and a secondary cooking parameter on the other hand (par. 0026 defined humidity level).

accessing the electronic database in response to receiving one or more than one primary cooking parameter setting(s) by a user (par. 0028; memory, par. 0008-0009) and setting/identifying (par. 0026), based on the received one or more than one primary cooking parameter(s), the one or more than one secondary cooking parameter(s) for controlling the cooking process (par. 0026), the one or more than one secondary cooking parameter(s) being identified based on the received setting for the primary cooking parameter(s) and the mapping(s) as defined in the electronic database (par. 0026).
Wherein the one or more than one secondary cooking parameter(s) comprises at least one steam cooking humidity level (par. 0026), and wherein the control unit is configured to set the at least one steam cooking humidity level based on a received manual setting of a steam cooking temperature (par. 0026), a steam cooking temperature range, and/or a cooking time (par. 0035, 0027), and based on a corresponding mapping as defined in from the electronic database (par. 0026).

Wherein the control unit is adapted and set up for activating a steam cooking process responsive to receiving as a manual setting by a user one or more than one of the primary cooking parameter(s) (par. 0026), wherein one or more than one of the secondary cooking parameter(s) is set by the control unit as a steam cooking humidity level (par. 0026) by accessing a database entry in the electronic database, the database entry corresponding to the received manual setting (par. 0026; temp).
With respect to claim 14, the control unit comprising a non-transitory memory device (par. 0028; 0008, 0009 memory of controller) storing instructions which, when executed by the control unit, cause the cooking oven to execute a method of setting cooking parameters for operating the cooking oven for performing the one or more cooking processes in an oven cavity of the cooking oven, wherein the method comprises the steps of:
Receiving, at the cooking oven, the manual user setting for the one or more than one primary cooking parameter(s) for cooking food items with the cooking oven, the primary cooking parameter(s) being selected from among cooking temperature (par. 0026), cooking temperature range (par. 0026), cooking time (par. 0035), and one or more than one food-related cooking parameter(s) (table 1 cooking operation) and

The execution of the algorithm function comprising:
accessing the electronic database, the electronic database including the mapping between the one or more than one primary cooking parameter(s) on the one hand, and the one or more than one secondary cooking parameter(s) on the other hand (par. 0026) and
by the control unit automatically and without user input selecting and setting the one or more than one secondary cooking parameter(s) for controlling the cooking, based on the one or more than one received primary cooking parameter(s) and the mapped relationship provided by the electronic database (par. 0026; temperature dictates humidity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2123981; EP 2189724; WO2012162072; EP2048566; WO2015043648; 4924072 directed to computer controlled combination steam cooking ovens and defined humidity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/Primary Examiner, Art Unit 1792